COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  EX PARTE: JASON JONES,                          §               No. 08-22-00237-CR

                        Appellant.                §                 Appeal from the

                                                  §                171st District Court

                                                  §             of El Paso County, Texas

                                                  §             (TC# 970D08935-171-1)

                                              §
                                            ORDER

       The reporter’s record was filed on December 6, 2022. Pursuant to Tex.R.App.P. 31.1, the

Court sets the following brief schedule: Appellant’s brief shall be due in this Court on or before

January 5, 2023 and the State’s brief shall be due no later than thirty days after the Appellant’s

brief is filed with this Court. A submission date will be determined at a later date and the parties

will be provided with advanced notice of the setting. See Tex.R.App.P. 39.8.

       IT IS SO ORDERED this 9th day of December, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.